Order modified on the law by striking from the first ordering paragraph everything following the words “ overruled *823on the merits ” and inserting in place thereof the following: “ and that the canvass as modified by the decision of this court in Matter of Cosgrove (Proceeding No. 1, ante, p. 822, decided herewith) is found to be correct; that the valid vote east for the office of County Judge of Richmond County in the election held November 2, 1943, is 18,843 votes for Thomas F. Cosgrove, and 18,852 votes for Thomas J. Walsh; and that the said Thomas J. Walsh has been duly elected as County Judge of Richmond County for the term beginning January 1, 1944, by a majority of nine votes ”. As thus modified, the order, insofar as appealed from, is affirmed, without costs. Applications for leave to appeal to the Court of Appeals granted. No opinion. Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.